Opinion issued May 12, 2015




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00806-CV
                           ———————————
                            LISA DAVIS, Appellant
                                       V.
                         DALAYNA SMITH, Appellee


                      On Appeal from the Probate Court
                           Galveston County, Texas
                      Trial Court Case No. PR-0074876A


                         MEMORANDUM OPINION

      Appellant, Lisa Davis, has filed a motion to dismiss this appeal. More than

ten days have elapsed since the filing of the motion, and no party has objected to

dismissal. See TEX. R. APP. P. 10.3(a). No opinion has issued in this appeal.
Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). We dismiss any other pending motions as moot.

                                PER CURIAM

Panel consists of Justices Keyes, Bland, and Massengale.




                                        2